                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ANDREA PERRY,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-668-FtM-38MRM

ROHOHO, INC.,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is Defendant Rohoho, Inc.’s Unopposed Motion to Compel

Arbitration and Stay Proceedings. (Doc. 12). Plaintiff Andrea Perry sues Rohoho for

workplace discrimination. When Rohoho hired Perry, however, she agreed to submit to

arbitration on such claims. (Doc. 12-1 at 3, 7). Consequently, Rohoho moves to stay this

case and compel arbitration, which Perry does not oppose. After a review of the record

and applicable law, the Court grants Rohoho’s motion.

        Accordingly, it is now

        ORDERED:

        (1) Defendant Rohoho, Inc.’s Unopposed Motion to Compel Arbitration and Stay

            Proceedings (Doc. 12) is GRANTED.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (2) This case is STAYED until the parties advise the Court that (1) arbitration has

         been completed and (2) the stay is due to be lifted or the case is due to be

         dismissed. The parties must notify the Court of such matters within seven (7)

         days of the arbitration proceedings concluding.

      (3) The parties are further DIRECTED to file a joint report on the status of

         arbitration on or before February 19, 2019, and every ninety (90) days until the

         arbitration proceedings conclude.

      (4) The Clerk of Court is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida this 19th day of November 2018.




Copies: All Parties of Record




                                           2
